                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 SHONN TERRENCE TIBBS,                          )
                                                )
        Plaintiff,                              )
                                                )          NO. 3:19-cv-00998
v.                                              )          JUDGE RICHARDSON
                                                )
ROBERT C. BRYAN,                                )
                                                )
        Defendant.                              )


                                             ORDER

       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Docket

No. 11), to which no Objections have been filed.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at * 2

(M.D. Tenn. Feb. 12, 2019) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)); Hart v. Bee Property

Mgmt., Case No. 18-cv-11851, 2019 WL 1242372, at * 1 (E.D. Mich. March 18, 2019) The district

court is not required to review, under a de novo or any other standard, those aspects of the report

and recommendation to which no objection is made. Ashraf v. Adventist Health System/Sunbelt,

Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security, Case No. 3:18-cv-

0010, 2018 WL 6322332, at * 3 (M.D. Tenn. Dec. 4, 2018). The district court should adopt the

magistrate judge’s findings and rulings to which no specific objection is filed. Id.

       The Court has reviewed the Report and Recommendation and the file. The Report and

Recommendation is adopted and approved.




     Case 3:19-cv-00998 Document 12 Filed 06/01/20 Page 1 of 2 PageID #: 84
       Accordingly, Defendant’s Motion to Dismiss (Doc. No. 2) (“Motion to Dismiss”) is

GRANTED in part (as to Plaintiff’s federal claims) and DENIED in part (as to Plaintiff’s state-

law claims) without prejudice to that portion of the Motion to Dismiss being refiled in state court.

Plaintiff’s federal claims are DISMISSED with prejudice.

       Plaintiff’s Motion to Remand (Doc. No. 5) is DENIED.1

       The Court declines to exercise supplemental jurisdiction over Plaintiff’s state law claims.

28 U.S.C. § 1367(c)(3). For the reasons stated in the Report and Recommendation (not for the

reasons raised by Plaintiff), this action, which now includes only state-law claims, is remanded to

the Circuit Court for Wilson County, Tennessee.

       The Clerk is directed to close the file. This Order shall constitute final judgment for

purposes of Fed. R. Civ. P. 58.

       IT IS SO ORDERED.


                                                     ___________________________________
                                                     ELI RICHARDSON
                                                     UNITED STATES DISTRICT JUDGE




1
 Although the case will not be remanded based upon Plaintiff’s motion to remand, it nevertheless
will remanded, as noted herein. As explained in the Report & Recommendation, remand is
appropriate, but for reasons other than those asserted in Plaintiff’s motion to remand.
                                                 2



     Case 3:19-cv-00998 Document 12 Filed 06/01/20 Page 2 of 2 PageID #: 85
